DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claim 2 directed to a species non-elected without traverse.  Accordingly, claim 2 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach a rail assembly configured to be mounted to a perimeter surface of the foundation perpendicular to a top surface of the foundation, wherein the rail assembly extends laterally outward from the perimeter and top surfaces of the foundation to allow substantially all of the top surface available for construction of the structure in combination with the other features instantly claimed.
Regarding claim 14, the prior art does not teach wherein the vertical support assemblies are configured to selectively axially retract and expand with respect to a third axis that is orthogonal to each of the first axis and the second axis in combination with the other features instantly claimed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 1-18-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,167,444 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/X.H.L/Examiner, Art Unit 1742                            

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742